Title: Enclosure VI: Edmund Randolph to Thomas Newton, Jr., 19 June 1794
From: Randolph, Edmund
To: Newton, Thomas Jr.


                  
                     Sir
                     Philadelphia  June 19. 1794
                  
                  I am to acknowledge the receipt of your letter to the President of the United States, communicating the collection of a sum of money for the relief of our Captive brethren in Algiers.  The sensibility, displayed by those, who have contributed, is intitled to great respect. But notwithstanding the interest, which the President takes in the fate and happiness of our suffering fellow citizens, he is of opinion, that he ought to decline any other agency upon the occasion, than what is provided for, and prescribed by the laws. I am Sir with esteem yr mo. ob. servt
                  
                     Edm: Randolph.
                  
               